Opinion by
Mr. Justice Elkin,
This bill was filed to restrain defendant from selling or publishing books in imitation of complainant’s publications, as set forth in various paragraphs of the bill, either by printing the same with yellow covers in red and black ink or similar style and arrangement to that *11nsed by plaintiff in its publication, or with picture illustrations or designs in imitation of those used by the plaintiff. The relief asked included a prayer for an injunction to enjoin defendant from publishing and selling any series of books in imitation of publications issued by the plaintiff and known as “Old Sleuth’s Own” series. The proofs showed that the matter complained of was the attempt of appellant to imitate the designs, illustrations, style and arrangement of appellee’s book covers and use them on similar publications of appellant for the purpose of misleading the public. The learned court below found all the material facts against appellant and as we read the record no other findings could have been made without disregarding the proofs. On appeal these findings of fact are binding on this court unless the evidence is not sufficient to sustain them, or upon the record presented there was palpable error. The evidence is ample to sustain the findings and there is no manifest error. On this branch of the case nothing further need be said.
It is argued that the decree is too broad and comprehensive and may have the effect of enjoining appellant from publishing books it otherwise would have the right to print and publish even if the designs, illustrations, style and arrangement of its book covers are not made in imitation of those of appellee. The decree is very general in its terms and the objection made is not without some foundation. Just what is meant by the words “publishing or selling any book or series of books in imitation of the series of books issued by plaintiff” is not very clear, nor is there anything in the decree to define how far-reaching this injunction may be. It is conceded that there is no question of copyright, or of statutory or registered trade-mark involved in this case. Unfair competition in trade is relied on as the ground upon which equitable relief is asked. Surely plaintiff has no right to ask that the defendant be enjoined from publishing a series of books just because the pub*12lications complained of may be printed with the same kind of type, or upon the same size of paper, or be bound in the ordinary way of binding publications of the character involved in this case. What plaintiff did complain of was that the designs, illustrations, style and arrangement of its book covers had been imitated by appellant in such a way as to deceive the public and injure it. Under the facts found by the learned chancellor plaintiff was clearly entitled to the protection sought in the filing of its bill insofar as defendant imitated the covers with their designs, illustrations, style and arrangement. We do not undertake to say what books, or series of books, defendant has the right to publish, but a. decree which may be understood as enjoining him from the publication of any series of books, or a particular series, on the ground that he had simulated the covers of another publisher is too broad and might be misleading. The proofs and the findings show that the defendant did simulate the book covers of appellee and the court below was fully warranted in enjoining him from doing this thing. But so far as the record discloses there is no reason why he should not publish books if he does so in a lawful manner and refrains from binding them in covers in simulation of those of plaintiff. It may be this was all the decree was intended to cover, and if so there could be no just ground of complaint, but there is some doubt about this and there should be no uncertainty in a decree awarding an injunction.
We, therefore, direct that the decree be modified so as to enjoin the publication and sale of books bound in covers with designs, illustrations, style and arrangement in simulation of those published by plaintiff. In other words, that the decree apply to the covers and not to tbe publication of books which appellant may otherwise have the right to publish. When the record is remitted to the court below the decree will be modified in accordance with these suggestions.
Record remitted with directions to modify the decree as herein suggested. Costs to be paid by appellant.